 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalid.4We shall, therefore, set aside the election and direct that anew election be conducted.[The Boardset asidethe election.][Text of Second Direction of Election omitted from publication.]4Aihed Electric Products,Inc., supra;Tube Reducing Corporation,110 NLRB 1080;BachmannUmbrsdgeWorsted Corporation(Uxbridge Mill),110 NLRB 1195.See alsoTheWilmington Casting Company,110 NLRB 2114,wherein the employer and the union cir-culated separatealtered ballots,and the Board,in setting aside the election,held thatthe wrongfulconduct of one partydid not neutralizethe otherparty's interference withthe employees'freedomof choice.THE COLUMBUS SHOW CASE COMPANYand M.L. GLASSLOCAL1423,UNrrEDBROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA,AFLand M. L.GLASS.CasesNos. 39-CA-319 and39-CB-46.January 14,1955Decisionand OrderOn August 6, 1954, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in certain unfair labor practices, andrecommending that they cease and desist therefrom and take certainaffirmativeaction, asset forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent Company and the Re-spondent Union filed exceptions to the Intermediate Report.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate' Report, the exceptions, and the entire record in the cases andhereby adopts the findings,z conclusions, and recommendations of theTrial Examiner with the following modification.i The Respondent Union also requested oral argument.In our opinion,the record andthe exceptions fully present the issues and the positions of the parties,Accordingly, therequest is denieda Contrary to the Respondent Union's contention,we find that the Employer's totalbusiness in the sale and installation of store fixtures,and not the value of the CorpusChristi installation alone, determines whether the Employer is engaged in interstate com-merce.International Association of Heat andFrostInsulators andAsbestosWorkers,Local Ano. 7,AFL,92 NLRB 753, 758.The Charging Party, M. L. Glass,filed charges against the Respondent Union and theRespondent Employer on February 26 and March 4, 1953, respectively,covering thealleged discriminatory treatment against himself.On March 30, 1953, he filed amendedcharges listing Hale and Adams as additional discriminatees.The incidents upon whichthe complaint was based occurred on September 29 and 30, 1952,and involved Hale andAdams as well as Glass. They occurred within the 6-month period antedating Glass' orig-inal charges.Without relying on the rationale ofCathey Lumber Company,86 NLRB 157,cited by the Trial Examiner in sustaining the timeliness of the charge,we find that the111 NLRB No. 33. THE COLUMBUS SHOW CASE COMPANY207The Trial Examiner found that the Respondent Company and theRespondent Union had independently violated Section 8(a) (1) and8 (b) (1) (A),respectively,by various statements to the effect thatthe discriminatees could not work on the Corpus Christi job becauseof the Respondent Union's opposition.We do not adopt the TrialExaminer's findings with respect to them, because the complaint didnot allege that the Respondents had committed independent viola-tions of Section 8(a) (1) and 8(b) (1) (A).3OrderUpon the entire record in these cases, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that :I.Respondent Company, The Columbus Show Case Company,Columbus, Ohio, its officers, agents, successors, and assigns, shall:A. Cease and desist from :(1)Encouraging membership in Local 1423, United Brotherhoodof Carpenters and Joiners of America, AFL, or in any other labororganization, by discharging employees or refusing to hire applicantsfor employment because they have not obtained clearances or job re-ferrals from the Respondent Union, or by discriminating in any othermanner in regard to their hire or tenure of employment, or any termor condition of employment.(2) In any other manner interfering with, restraining, or coercingemployees or applicants for employment in the exercise of the rightto self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, and to refrain fromany or all of such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Section 8 (a)(3) of the Act.B. Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Upon request, make available to the Board or its agents forexamination and copying, all payroll and other records necessary toanalyze and compute the amounts of back pay due under the termsof this Order :amended charges are related to the original charges, arising out of the same event. Theallegations of discrimination against Hale and Adams were therefore properly includedin the complaint.N L R B v UnitedStates Gypsum Company,206 F 2d 410(C. A. 5) ;Southern FurnitureMfg Co v N. L.R. B.,194 F. 2d 59 (C. A 5).Cf.KnickerbockerManufacturing Company, Inc,109 NLRB 1195.8See I. FSales Company,82 NLRB 137, at p 138(footnote 6). 208DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Post copies of the notice attached hereto and marked "Ap-pendix A" 4 at all sites, if any, within the territorial jurisdiction ofthe Respondent Union, where it is now engaged in installation work.Copies of said notice, to be furnished by the Regional Director forthe Sixteenth Region, shall, after being duly signed by a representa-tive of Respondent Company, be posted by it immediately upon re-ceipt thereof, and maintained by it for a period of sixty (60) consecu-tive days thereafter in conspicuous places, including all places wherenotices to employees and applicants for employment are customarilyposted.Reasonable steps shall be taken by the Company to insurethat said notices are not altered, defaced, or covered by any othermaterial.(3)Notify the Regional Director for the Sixteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply therewith.II.Respondent Union, Local 1423, United Brotherhood of Carpen-ters and Joiners of America, AFL, its officers, representatives, agents,successors, and assigns, shall :A. Cease and desist from :(1)Causing or attempting to cause The Columbus Show Case Com-pany, its officers, agents, successors, or assigns, to discriminate againstMillard L. Glass, James T. Adams, Jr., Dewey D. Hale, or any otheremployee or applicant for employment in violation of Section 8 (a)(3) of the Act.(2) In any other manner restraining or coercing employees of, orapplicants for employment with, The Columbus Show Case Company,its successors or assigns, in the exercise of their right to engage in, orto refrain from engaging in, any or all of the concerted activities spec-ified in Section 7 of the Act, except to the extent that such rights maybe affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section8 (a) (3)of the Act.B. Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(1)Notify The Columbus Show Case Company in writing that ithas no objection to the hiring and employment by the Company of Mil-lard L. Glass, James T. Adams, Jr., Dewey D. Hale, or any other per-son, without prior or subsequent clearance or job referral from it.(2)Mail copies of the above notification to Millard L. Glass, JamesT. Adams, Jr., and Dewey D. Hale.(3)Post at its business office and meeting hall in Corpus Christi,Texas, and all other places where notices to its members are customarilyA In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." THE COLUMBUS SHOW CASE COMPANY209posted, copies of the notice attached hereto and marked"AppendixB." 5Copies of said notice, to be furnished by the Regional Director for theSixteenth Region, shall, after being duly signed by the representativeof Respondent Union, be posted by it immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter.Rea-sonable steps shall be taken by Respondent Union to insure that saidnotices are not altered, defaced, or covered by any other material.(4)Mail to the Regional Director for the Sixteenth Region, signedcopies of the notice attached hereto as Appendix B for posting, theCompany willing, at all its projects, if any, within the territorial juris-diction of Respondent Union, in places where notices to employees andapplicants for employment are customarily posted.(5)Notify the Regional Director for the Sixteenth Region, in writ-ing, within ten (10) days from the date of this Order what steps it hastaken to comply herewith.III. The Respondents, The Columbus Show Case Company, its offi-cers, agents, successors, and assigns, and Local 1423, United Brother-hood of Carpenters and Joiners of America, AFL, its officers, represent-atives, agents, successors, and assigns, shall jointly and severally makewhole Millard L. Glass, James T. Adams, Jr., and Dewey D. Hale, inthe manner set forth in the section of the Intermediate Report entitled"The Remedy," for any loss of pay each of them may have sufferedas a result of the discrimination against him.MEMBER RODGERS took no part in the consideration of the above Deci-sion and Order.5 See footnote 4,supraAppendix ANOTICE TO ALL EMPLOYEES AND APPLICANTSFOR EMPLOYMENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees and appli-cants foremployment that :WE WILL NOT encourage membership in Local 1423, UnitedBrotherhood of Carpenters and Joiners of America, AFL, or inany other labor organization, by discharging employees or refus-ing to hire applicants for employment, or by discriminating inany othermannerin regard to their hire or tenure of employment,or any term or condition of employment.WE WILL NOT inform our employees that they may continueto work forus, or informapplicants for employment that they willbe employed by us, only if theysecure clearanceor a job referralfromthe above-named Union. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTin any other manner interfere with, restrain, orcoerce our employees or applicants for employment in the exerciseof the right to self-organization,to form, join,or assist labororganizations,to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection and to refrain from any or all of such activities,except tothe extent that suchright maybe affected by an agreement re-quiring membership in a labor organization as a condition ofemploymentas authorized by Section 8 (a) (3) of the Act.WE WILL make whole Millard L. Glass, JamesT. Adams, Jr.,and Dewey D. Hale for any loss of pay each may have suffered asa result of our discrimination against him.THE COLUMBUS SHOW CASECOMPANY,F. mplo yer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL MEMBERS OF LOCAL 1423, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL, AND TO ALL EMPLOYEESOF1 AND APPLICANTS FOR EMPLOYMENT WITH, THE COLUMBUS SHOWCASE COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause The Columbus ShowCase Company, its officers, agents, successors, or assigns, to dis-criminate against Millard L. Glass, James T. Adams, Jr., DeweyD. Hale, or any other employee of, or applicant for employmentwith, said Company, in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesof, or applicants for employment with, The Columbus Show CaseCompany, its successors or assigns, in the exercise of their rightto engage in, or to refrain from engaging in, any or all of theconcerted activities specified in Section 7 of the Act, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act. THE COLUMBUS SHOW CASE COMPANYY ;211WE WILL notify The Columbus Show Case Company in writing,and furnish copies of such notification to the respective personsnamed below, that we have no objection to their hiring and em-ployment without prior or subsequent clearance or job referral byus, or the hiring and employment of any other person without ourclearance, by said Company, on any project operated by saidCompany within our territorial jurisdiction :Millard L. GlassJames T. Adams, Jr.Dewey D. HaleWE WILL make whole the above-named persons for any loss ofpay they may have suffered as a result of the discriminationagainst them.LOCAL 1423, UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon charges and amended charges filed by M. L. Glass, an individual, the Gen-eral Counsel of the National Labor Relations Board (herein called General Coun-sel and the Board) issued a consolidated complaint on July 13, 1953, against Re-spondent The Columbus Show Case Company, herein called the Company, andRespondent Local 1423, United Brotherhood of Carpenters and Joiners of America,AFL, herein called the Union.'As amended at the hearing, the complaints allegedthat the Company on or about September 29, 1952, discharged or refused to hireJ.T.Adams, and on or about September 30, 1952, discharged or refused to hireM. L. Glass and D. Hale,2 and failed to reinstate said employees, because they werenot members of and had not been "cleared" by the Union, and/or had engaged in orrefused to engage in concerted activities, and/or for reasons other than their failureto tender periodic dues and initiation fees uniformly required by the Union, in vio-lation of Section 8 (a) (1) and (3) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act, and that on the dates aforesaid theUnion caused or attempted to cause the Company to discharge or refuse to hire saidemployees and refuse to reinstate them for the same reasons, in violation of Section8 (b) (1) (A) and (2) of the Act. Copies of the charges, amended charges, con-solidated complaints, and order of consolidation were duly served on Respondents,who in turn filed answers denying the commission of the unfair labor practicesalleged.Pursuant to notice, a hearing was held on October 26, 27, and 28, 1953, in FortWorth, Texas, before the duly designated Trial Examiner, in which all parties par-ticipated,were represented by counsel, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence bearing onthe issues, and to file briefs and present oral argument.Motions of General Coun-iWherever the parent United Brotherhood of Carpenters and Joiners of America ismentioned separately, it will be called the Brotherhood2 The employees' full names are James T. Adams, Jr., Millard L Glass, and Dewey D.Hale.344056- -55-vol 111-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDset at the outset to amend the consolidated complaints were granted over objection;motions of the Respondents to dismiss the amended complaints for lack of timelyfiling and service of amended charges relating to Adams and Hale, and for particu-lars as to portions of the amended complaints, were denied.At the close of GeneralCounsel's case, Respondents' motions to dismiss the consolidated complaints onvarious grounds were denied.Respondents introduced no evidence, but restedtheir case on General Counsel's proof, and at the close of the case renewed theirmotions to dismiss on grounds previously stated and for other reasons.Those mo-tions are disposed of by the findings made and conclusions reached in this report.All parties waived oral argument, but filed briefs with the Trial Examiner; the Unionfiled a reply brief under authority granted by the Chief Trial Examiner.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Company is an Ohio corporation engaged in the business of installation ofstores fixtures.In the 12-month period preceding the filing of the complaints here-in, itpurchased materials valued in excess of $750,000 which were shipped directlyto its principal place of business in Columbus, Ohio, from points outside the State.In the same period it sold products valued in excess of $750,000 which were shippedfrom its principal place of business in Ohio directly to points outside the State. Ifind that the Company is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATIONINVOLVEDLocal 1423, United Brotherhood of Carpenters and Joiners of America, AFL, is alabor organization within the meaning of Section 2 (5) of the Act, which admits tomembership employees of the Company.Ill.THE UNFAIR LABOR PRACTICESDuring the last 6 months of 1952 the Company was engaged in the installationof fixtures in stores of Fedway Stores Corporation in Wichita Falls and CorpusChristi, Texas, under contract with the latter corporation.The installation in eachcity was a separate and distinct operation.The installation in Wichita Falls startedabout August 27, 1952, and ended early in October; the work in Corpus Christistarted the latter part of September 1952, and ended about the middle of October.In the early part of September 1952, Glass, Adams, and Hale were employed bythe Company as carpenters for the installation of store fixtures at the Wichita Fallsjob.They worked on that job until its completion on September 26, 1952.Eachwas hired by and worked under the supervision of Harold A. Ritter, the foremanon the job.During the employment, the three were members in good standing oftheWichita Falls local of the parent Brotherhood. In the week or so before the com-pletion date, Foreman Ritter and Max Teach,3 vice president of the Company who wasthe supervising engineer or architect on the job and gave orders both to Ritter and thecarpenters, spoke to the three about working for the Company on the Corpus Christijob, complimenting them on their work in the installation of a new type of storefixture which the Company had introduced at the Wichita Falls job, and stating hewould like to have the three work at Corpus Christi, because they were familiarwith the new fixtures and it would save the Company money to use their servicesthere and thus avoid breaking in a new crew. The three told Ritter and Teachbefore September 26 that they would go to the Corpus Christi job.Late Fridaynight, September 26, as the carpenters were putting the finishing touches on the job,Teach and the president of the Company (identified in the record only as Carl)were present, and Teach called for the names of those who had decided to go toCorpus ChristiGlass, Adams, Hale, and another carpenter, Young, gave him theirnames, which he wrote down in a notebook, and Teach and the president then toldthem they would like to have them start work on the Corpus job Sunday morningif they could get there.Glass replied that they could not go to work Sunday, asitwas necessary for union members to clear in to the Corpus Christi local of theBrotherhood before going to work, and as the union offices were not open on Sunday,they could not clear in and start work until Monday morning at the earliest.Glassstated that he had personal business to handle on Monday, and would report tothe job on Tuesday.Teach and the president said that was satisfactory, and that8He is also called "Teitz" in the record. THE COLUMBUS SHOW CASE COMPANY213the men should get to Corpus Christi as soon as they could, clear in with the Unionand come to work.When the president, Carl, paid Glass off that night, he toldhim he was glad to have him work at Corpus Christi, and Glass repeated he wouldget there as quick as he could.Adams and Young said they would be at the jobon Monday.Adams and Young drove to Corpus Christi over the weekend, arriving in townSunday night.They reported to the Fedway job in. Corpus Christi at the usualstarting time, 8 a. m., Monday morning, September 29, with their work clothes andtools, ready to go to work.At the site, they met Teach and the president of theCompany who introduced them to Brannon, one of the foremen on the job, anddirected Brannon to take them to the union office to get them "cleared in" and bringthem back to work. Brannon took them to the union headquarters where he wasreferred toW. C. (Shorty) Echols, business agent of the Union.Brannon toldEchols he had come to have Adams and Young cleared to work on the Fedway job.Adams told Echols he and Young had just finished setting fixtures for the CompanyatWichita Falls, and the Company had sent them to Corpus Christi to do the samework.Echols examined the union books of Adams and Young, and said that theywere in order, and that he would clear them in to the Union if they desired, butalso said that they were not going to work on the Fedway job, because the Unionhad men in Corpus Christi qualified for that job; he said also that he would putAdams and Young at the bottom of a list of carpenters waiting for jobs, belowframers, roofers, deckers, and apprentices, and he would guarantee that they wouldnot work on the Fedway job, might not work on the next 2 or 3, and it might be2 or 3 months before they would work.4 Echols further told them that the Uniondid not like the Company's attitude because it did not have any local supervisorson the job, and that he was going to do something about that.He also said thatifAdams and Young tried to go to work on that job, "they" would pull all the menoff the job, the men could always "go fishing." Echols asked the three specificallyifAdams and Young had entered the building on the job site, saying that if he knewfor certain that they had, he would have fined them $50 apiece for soliciting work.None of the three admitted that Adams and Young had done so.Adams toldEchols he had never encountered anything like this before, and Echols replied, "Youhave,encountered it here."Brannon then took Adams and Young back to the job site, but asked them to waitoutside while he went in to report to Teach, saying he was afraid they would getfined if they went into the building.He went inside, and came out with Teach, whotoldAdams and Young that company officials would have a conference with theUnion and try to persuade it to let them and the two other carpenters coming inwork as leadmen,a nonsupervisory job.Teach said he had never run into a situa-tion like this before.Teach and the president of the Company then had a talk in anearby restaurant with Echols and one Sorenson,an official of the Corpus ChristiBuilding Trades Council, of which the Union was a member, following which Teachtold Adams and Young that he did not believe they could convince the Union thatAdams and Young should work, that the Union would not let the Company putthem to work, and they did not have a chance of working on the job. Adams andYoung then tried to make contact through the local Union with the headquartersof the Brotherhood but without success, and then decided to wait until Glass andHale arrived and talk with them about the problem.Glass and Hale arrived in Corpus Christi Monday night and reported at the Fed-way jobsite,ready to work,at 8 a. in.Tuesday, September 30.They first talkedwith Adams and Young and learned about their experiences of the previous day andtheUnion's "first-in first-out" assignment rule.Glass then talked with Teach andsaid he was ready to go to work. Teach told him they had run into difficulty withthe Union and did not know what they would be able to do about it, that he stillwanted Glass and Hale to go to work if they could get "cleared" through the Unionat Corpus Christi, and that they would have to go to the Union and straighten thatout.Teach told them the Union would not permit the Company to work any out-of-town men,claiming that it had enough local men to handle the job.Glass protestedto Teach that he did not see how the Union could prevent a man from going to work,and that if the Company wanted him to work for it, he thought he had a right to doso, so long as he abided by union rules. Teach repeated the Company would like himto work for it if there was any way he could, and told him to go to the Union andsee what he could do. Foreman Ritter, who was working on the job, then came inand handed Glass a calling card of Rolla H.Watson,assistant business agent of the4The Union's practice of sending out men to jobs in the order in which they are placedon the waiting list was desciibed by the Union'scounselas the "first-in first-out" rule,and will beso designated in this report. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion,with the name of Sorenson written on it in pencil,and told Glass that Soren-son might be of some help to him.While they were talking,Foreman Brannon cameup and advised Ritter not to talk to Glass, saying the Union would fine Glass $50for even being in the building.Glass and Hale then went to the Union's office where theysaw a man named Ger-aldW. Perry,standing behind a wicket window in the office.5Glass showed hisunion book to Perry and said he wanted to "clear in." Perry told him his book wasin order and asked where he intended to work.Glass said he already had a job atthe Fedway operation.Perry then said he would clear Glass in if he desired, butGlass was not going to work on that job,as "we have a waiting list here and yourname will go to the bottom of that list" which contained rough framers, apprenticecarpenters, finish carpenters, and anyone carrying a card in the Corpus Christi local.Glass asked Perry if he would place apprentices at work ahead of journeymen car-penters on high-priced fixtures, and Perry said he would, and that the Fedway joband several others would be finished before Glass went to work because all the namesabove him on the list would be called before his.Glass said he could not see it thatway, that he was not used to that method of getting employment, and had never en-countered it before.He did not ask Perry to put him on the list, as he said he feltit did not apply to him where he already had a job.Hale did not attempt to "clear in"or be put on the list.Perry also told Glass that "if the company insists on puttingeven one of you all to work, I will pull every man off the job." Glass replied thathe thought there was such a thing as the Taft-Hartley Labor Act, and Perry said "Yes,but you ain't got the nerve to use it,because you are a union man and carry a unioncard."Glass said he thought he had a constitutional right to go to work if he hada job, and Perry replied, "that is the way it is," and repeated that if the company puteven one of "you men" to work, "we would call every man off the job." Glass thenasked to see Echols, but Perry told him the latter was out.Glass and Hale returned to the job site and spoke to the president of the Company,Teach, and Ritter about their talk with Perry.The president said he had never ex-perienced this situation before.Glass indicated that he and the other 2 carpenterswanted to work on the job, and the 3 officials told him they would be glad to havethem work if they could "clear" with the Union so that the Union would not bringpressure on the Company, and that they did not know how they could go to workotherwise.Ritter told Glass he had had trouble going to work on the job himself,as the Union did not want him to work, claiming they had foremen in Corpus Christiwho were qualified to do hisjob.Atthe moment Ritter was supervising the installa-tion of fixtures on one floor of the site, and remarked to Glass that the carpentersworking for him were slow and not "getting on to" the work, and that Glass and hiscompanions should do their best to "get this thing straightened out where you cango to work," because they could turn out more work than he was then getting.That afternoon, Glass and Adams had a talk with Sorenson, of the Building TradesCouncil, in which they explained why the Union would not let them go to work, andits threat to pull the men off the job if they worked, and asked for his help.Glasstold him that he already had a job with the Company, otherwise he wouldbe satis-fied to go to the bottom of the Union's waiting list. Sorenson told him that was theUnion's policy and he could do nothing about it, that he was not the man to see.Glass said the policy was not in keeping with union procedure and violated his con-stitutional rights.Sorenson told him if he did not like it,he could do as the signin Texarkana said, i. e., get out of Texas.Later that afternoon, Glass, Adams, andHale left town without working on the Fedway job.The above findings are based on uncontradicted and credited testimony of Glass,Adams, and Hale, stipulated facts, and documentary evidence.The Union arguesthat portions of Adams' testimony should be rejected as incredible because of hisinability clearly to identify Echols though the man sat before him at the hearing, andbecause of documentary facts in the record which, it claims, show the Corpus Christijob was fully manned when the three carpenters got there and tend to discredit theirclaim of a prior contract for employment there.This argument is without merit.Where neither Respondent adduced any testimony to controvert that of the GeneralCounsel's witnesses, but based their final motions to dismiss solely on General Coun-sel's proof,Imust accept as true and consider all facts proven by the uncontradicted5 Perry's exact title or position with the Union is not stated in the recordHowever,he sat with union counsel and Business Agent Echols during the hearing, and was pointedout by Glass as the person to whom he had talked. From his remarks to Glass, which'were similar to those of Echols to Adams the day before, Glass and Hale had good reasonto believe that he was speaking for the Union I find from all of the facts that Perry hadapparent authority to speak for the UnionSeePainters District Council No. 6, etc., 97NLRB 654, 664 THE COLUMBUS SHOW CASE COMPANY215testimony of General Counsel'switnesses,together with all reasonable and legitimateinferences therefrom;and where the testimony permits of conflicting inferences, thosemost favorable to the General Counsel's case must be drawn.6Concluding FindingsIt is clear from the facts found above that the Company and the three carpentershad reached an agreement on or before September 26, 1952, for the continued em-ployment of the three on the Corpus Christi job,that in accordance with the agree-ment Adams presented himself on September 29 and Glass and Hale presented them-selves on the 30th, at that job ready to go to work, and that the Company refusedto let them start work on the dates they reported,because they failed to secure prior"clearance"from the Union.Whether the arrangement was a continuation of theirprior employment at Wichita Falls, or a new employment at Corpus Christi, is im-material;the salient fact is that the Company refused to let them work at CorpusChristi for the reasons stated.The Company knew that their failure to secure clear-ance was due to the Union's referral priority,or "first-in first-out," policy of assign-ing local carpenters on its waiting list to jobs.It is thus clear that the Company dis-criminated against them in regard to their hire or tenure of employment because theywere denied clearance for a reason which it knew to be other than their failure totender proper periodic dues or initiation fees required for acquisition of or retentionof membership in the Union.It took this stand only after its foreman had endeavoredto secure clearance from the Union on the 29th for Adams and Young and had beenmet with the threat that if the Company employed them,the Union would cause astrike by pulling every man off the job. It maintained this stand on the 30th afterGlass and Hale had been similarly rebuffed by the Union and denied clearance,despitethe fact that the three had indicated their desire to work for the Company notwith-standing the Union's policy.The reason for the Company's refusal to allow themto work without clearance was its stated desire to avoid the economic pressure threat-ened by the Union.The Company made it clear to them on the 30th that it wouldbe glad to let them work provided they could secure clearance in some way, and itis obvious that, but for the Union's refusal to clear them due to its referral prioritypolicy, the Company would have permitted them to work.As the Company knewof this policy, its refusal to let them work without clearance after the threat by theUnion was an acquiescence in the Union's application of that policy to them as acondition precedent to referral or clearance,and in effect a recognition of that policyas a condition of their employment.The Company thus permitted the Union to de-termine under its own rules what carpenters would be allowed to work on the job.There was no valid union-security agreement in existence which might have affordedthe Company and the Union a valid basis for the Company's conduct.Under thesecircumstances,it is clear,and I find,that the Company,by refusing employment toGlass, Adams, and Hale on the Corpus Christi job, has engaged in unfair labor prac-ticeswithin the meaning of Section 8 (a) (1) and(3) of the Act.As the Unionthreatenedthe Company witha strike if it employed Adams, at the same time thatitdenied him clearance under its priority referral policy,and the Company con-sequently refused to permit the three carpenters to work unless and until they securedclearance,in order to avoid economic pressure from the Union,it is likewise clear,and I find, that the Union thereby attempted to and did cause the Company to dis-criminate against the three in violation of Section 8 (a) (3) of theAct, and that theUnion thereby violated Section 8 (b) (2) and 8 (b) (1) (A) of the Act.Ameri-can Pipe and Steel Corporation,93NLRB 54, 56;Radio Officers' Union of theCommercial Telegraphers Union, AFL,93 NLRB 1523, 1527, enfd 196 F. 2d 960(C. A. 2), affd. 347 U. S. 17,Engineers Limited Pipeline Company, 95NLRB 176.The Company argues that the three carpenters sought employment at CorpusChristi only as "union men,"and did not intend to work there on any other basis,that their decision to "clear in"with the Union before going to work was a self-im-posed condition precedent to working,and that when they failed to obtain such clear-ance, there was no employment in existence nor any offer by them to work withoutsuch clearance,ergo there could be no discharge or refusal to hire by the Company.ON. L R B.v.Ray Smith Transport Co,193 F 2d142 (C. A 5).The Corpus Christicarpenter payroll,relied on by the Union,shows that the Company hired 9 carpenters onthe 29th,3 on the 30th,and 2 on later datesThese facts tend to indicate that the jobwas far from fully manned on the 29th and 30th.and that there must have been workfor Adams and Young when they arrived on the 29th,and for Glass and Hale when theycame on the 30th,and tend to support rather than negatethe testimonyof Glass,et al.,that the Company wanted them to work both days. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis argument might have merit if Glassand his companionshad accepted the Union's`-'first-in first-out" policy when first stated to him, and returned to Wichita Falls with-out further ado.But the record shows they did the opposite: they balked at thatpolicy, considered it unfair to them, returned to the jobsiteand sought the help ofthe Company and a Building Trades Council officialin overcomingthe Union's posi-tion, and on the 30th definitely indicated that they desired to work in spite of theUnion's referral policy.Glass' remarks to the company officials on the 30th makeit clear that all three still desired to carry out the employmentagreement made earlierwith the Company, notwithstanding that they could not obtain clearance because ofthat policy.Thus, although it can be argued that Glass at thelast momentinWichitaFalls had engrafted on their agreement for continued employment in Corpus Christian additional condition that they must first "clear in" with the Union there,it is clearthat on the 30th the three had withdrawn that condition when they indicated that theywanted to, and felt they had a right to, workin spiteof the Union's policy and refusalof clearance.Itwas at that point that the Company, knowing the Union would calla strike if it employed any of them without clearance, itself imposed the condition ofprior clearance when it insisted that they must straighten themselves out with theUnion, and in effectget a clearancefrom it, before they could work. In these cir-cumstances, the Company's refusal to let them work amounted to a discharge,assum-ing the prior arrangement was for a continuation of their employment in CorpusChristi, or a refusal to hire, or withdrawal of an offer of hire, if it be consideredmerely as an offer of new employment there; from either point of view, the Com-pany's refusal to allow them to work without clearance was anillegal discriminationin violation of the Act.Although the three indicated in their testimony that theyhad no intention of working in Corpus Christi other thanas "union men," I con-sider this testimony immaterial in the light of their conduct found above whichclearly indicated their desire to work notwithstanding the Union's priority referralpolicy.If this amounted to an attempt to work as "non-union" carpenters, as theUnion now intimates, such attempt affords no defense to either Respondent, for intheRadio Officers' Unioncase,supra,the Supreme Court held (347 U. S. 17 at 40)that "The policy of the Act is to insulate employees' jobs from theirorganizationalrights.Thus, Sections 8 (a) (3) and 8 (b) (2) were designed to allow employeesto freely exercise their right to join unions, be good, bad, or indifferent members, orabstain from joining any union without imperiling their livelihood."The Courtnoted that the only limitation imposed by Congress on these rightswas specified inthe proviso to Section 8 (a) (3) authorizing certain union-security agreements (whichdo not exist in this case).?Both Respondents argue that the complaints must fall for lack of proof of anyagreement, understanding, or practice between them which limited employment onthe Corpus Christi job to members of the Union or persons referred or "cleared"by it.This argument is without merit.While there is no substantial proof of suchagreement or understanding, the Board's decisions in theAmerican Pipe and Steelcase,supra,and inEngineers Limited Pipeline Compahy, supra,make it clearthat such proof is not necessary to a finding of discrimination where, as here, theemployer made it clear to the carpenters that they could not work without clearancefrom the Union, and in effect acquiesced in the Union's determination to preventthem from working on the job because of its referral priority policy.The Union claims that since the three carpenters were at all timesunion mem-bers in good standing, there can be no finding that the actions of Respondentsencouraged membership in the Union.This argument is likewise untenable.Asimilar argument was made by the Trial Examiner in theAmerican Pipe and Steelcase as the basis for finding no violation of Section 8 (a) (3) and 8 (b) (2), andwas rejected by the Board which said (93 NLRB 54 at 56) :It is well established that an employer's acceptance of the determination of alabor organization as to who shall be permitted to work for it is violative ofSection 8 (a) (3) of the Act. where, as here, no lawful contractual obliga-tion for such action exists.Contrary to the implication of the Trial Examiner,neitherWatson's membership in the Local, nor the Local's desire to enforcean alleged obligation of such membership, removes this case from the appli-cation of that principle.Rather, by the act of yielding to the Local's demandthatWatson be removed, the Employer perforce strengthened the position7 The admitted fact that the three did not "clear in" to the Union after theremarks ofEchols and Perry to them cannot be held against them, for these remarks showed themthat such clearance would not enable them to work for the Company, their basic objective;they were not required to performa uselessact in view of the Union's policy which woulddeny them employment already arranged, even if they "cleared in " THE COLUMBUS SHOW CASE COMPANY217of the Local and forcibly demonstrated to the employees that membership in,as well as adherence to the rules of, that organization was extremely desirable.Such encouragement of union membership was particularly effective when,as in the present case, the Employer deferred to the demand of the Local thatemployees be cleared through its hall, and membership appears to have beena condition precedent to obtaining the necessary clearance.In theRadio Officers' Unioncase,supra,the Board held (93 NLRB 1523 at 1527)that "discrimination aimed at compelling obedience to union rules (in this case thejob-rotation principle) encouragesmembership in a labor organization no lessthan discrimination designed to combat dual unionism," citing theAmerican Pipeand Steelcase.In its decision enforcing the Board's order, the Second CircuitCourt of Appeals held as to Section 8 (a) (3) and 8 (b) (2) (196 F. 2d 920 at965), that "refusal of clearance caused the company to discriminate against Fowlerin regard to hire.Without necessary clearance it could not accept him as an em-ployee.The result was to encourage membership in the union.No threats orpromises to the company were necessary. . . . Such conduct displayed to all non-members the union's power and the strong measures it was prepared to take toprotect union members." In affirming the circuit court, the United States SupremeCourt held that specific evidence of intent to encourage or discourageisnot anindispensable element of proof of violation of Section 8 (a) (3), that proof ofcertain types of discrimination satisfies the intent requirement, and that specificproof of intent is unnecessary where employer conduct inherently encourages ordiscourages union membership, relying on the common law theory that a man isheld to intend the foreseeable consequences of his own acts.The Court appliedthis rule to the cases before it, and, in discussing the power of the Board to drawinferences of encouragement or discouragement of union membership, it said (347U. S. 17 at 52):The circumstances inRadio OfficersandTeamstersare nearly identical. Ineach case the employer discriminated upon the instigation of the union.Thepurposes of the unions in causing such discrimination clearly were to encouragemembers to perform obligations or supposed obligations of membership.Ob-viously,the unionswould not have invoked sucha sanctionhad they notconsidered it an effective method of coercing compliance with union obliga-tions or practices.Both Boston and Fowler were denied jobs by employerssolely because of the unions' actions.Since encouragement of union mem-bership is obviously a natural and foreseeable consequence of any employerdiscrimination at the request of a union, those employers must be presumedto have intended such encouragement. It follows that it was eminently rea-sonable for the Board to infer encouragement of union membership, and theEighth Circuit erred in holding encouragement not proved.This language is apposite to the facts at bar.The Union's "first-in first-out" jobreferral policy was admittedly designed to prefer and protect its own local mem-bers in job assignments as against out-of-town nonmember carpenters.Where theUnion enforced that policy by a threat of strike which caused the Company todeny employment to three out-of-town carpenters, nonmembers of the Union, suchconduct clearly displayed to all nonmembers the Union's power and the strongmeasures it was prepared to take to protect its members.The clear result was toencourage membership in the Union and compliance with its rules and policies, andat the same time to discourage both members and nonmembers from exercise oftheir guaranteed right to refrain from assisting it by compliance with its local rulesand policies under pain of denial of employments In affirming the decision ofthe second circuit in theRadio Officers' Unioncase, the Supreme Court used thefollowing language which is likewise apposite here (347 U. S. 17 at 42): "A fortiori,the Second Circuit correctly concluded inRadio Officersthat encouragement toremain in good standing in a union is proscribed.Thus that union in causing theemployer to discriminateagainstFowler by denying him employment in orderto coerce Fowler into following the union's desired hiring practices deprived Fowlerof a protected right."The decision of the Supreme Court in theRadio Officers' Unioncase and thecompanionTeamsterscase also disposes of the Union's argument against a findingof violation of Section 8 (a) (3) and 8 (b) (2) based on the opinion of the Courtof Appeals for the Ninth Circuit inN. L. R. B. v. George W. Reed,206 F. 2d184, in which that court noted that the question of encouragement of union mem-8See also N.LR. B. v George W. Reed,206 F. 2d 184(C. A. 9). 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDbership was pending before the Supreme Court in the above two cases.The de-rivative argument that the facts herein "revolve around the internal affairs of aunion and thus are not among the unfair labor practices condemned by Section8 (a) (3) and 8(b) (2) of the Act" is untenable in the light of the rejection bythe second circuit in theRadio Officers' Unioncase, 196 F. 2d 960, 964, of theunion's argument there that neither the Board nor the courts could review a union'sinterpretation of its own powers.Other arguments of the Union appear to bederivatives or extensions of the arguments considered and rejected above, and willnot be discussed in detail.However, one procedural argument should be con-sideredin extenso.Respondents argue that the complaints should be dismissed as to Adams andHale, because the amended charges naming them were filed and served more than6months after the date of the alleged discrimination against them.The originalcharge against the Company, naming only Glass, was filed by him March 4, 1953,and served on the Company March 9, 1953; the amended charge naming Glass,Adams, and Hale as discriminatees was filed by Glass on March 30, 1953, andserved on the Company April 2, 1953. The original charge against the Union,naming only Glass, was filed February 26, 1953, and served on the Union February27, 1953; Glass' amended charge, which added Hale and Adams, was filed March 30,1953, and served on the Union March 31, 1953. I consider the arguments withoutmerit.It is settled Board law, approved by the courts, that the period of limitationunder Section 10 (b) of the Act is the 6 months prior to the date of filing and serv-ice of the original charge, that the complaint may lawfully enlarge upon the chargeif the added unfair labor practices were committed within that period, and that thisis so whether or not amended charges are filed alleging such new unfair labor prac-tices.9As to the Company, the 6 months' period starts September 4, 1952, and asto the Union, it begins August 26, 1952.Thus, the Company's discriminationagainst the three carpenters, and the Union's causation thereof, which all occurredon September 29 and 30, 1952, falls well within the 6-month period.The Unionargues, however, the above principles apply only in cases in which a labor organiza-tion has filed the initiating charge, not where an individual does so, and that wherean individual files charges after expiration of the 6-month period involving addi-tional persons as discriminatees, without proof of authority to file on their behalf,allegations involving such persons cannot be added to the complaint or litigated be-cause the Respondents could have no reasonable expectation from the filing andservice of the original charge that the charging party might file, or have authorityto file, amended charges involving other similar instances of discrimination, as couldreasonably be expected where a union representing many persons filed the initiatingcharge.This argument is without merit for various reasons.First, the cases citedabove make it clear that amended charges adding new unfair labor practices aremere surplusage, and are not prerequisites to the inclusion of such unfair labor prac-tices in the complaint.Second, it is well settled that no showing of authority tomake and file a charge is necessary, and the lack of proof of such authority is notground for dismissal of a complaint as to persons other than the charging individual.TextileMachine Works, Inc.,96 NLRB 1333, 1358, 1359. Furthermore, the logicaleffect of the Union's argument, if valid, would be to restrict the Board, in caseswhere a charge is filed by an individual, to allegation and proof only of the unfairlabor practices originally charged, regardless of whether its investigation disclosedany other unfair labor practices within the same period of limitation.Thus, a re-strictive rule of procedure and pleading would be imposed on the Board wherecharges are filed by an individual, in contrast to the liberal rules obtaining wherecharges are filed by a labor organization.The mere statement of such a discrimi-natory principle exposes the fallacy therein and requires its rejection,especially whereapplied in the enforcement of general legislation,such as thisAct, whichwas pro-mulgated and must be enforced in the public interest.Finally, the Union cites noauthorities, and I have been unable to find any, which supports its theory. I there-fore deny Respondents'motions to dismiss the complaints on this ground.I further find that the Company independently violated Section 8 (a) (1) of theAct by (1) Teach's statements to Adams and Young on September 29, that theUnion would not permit the Company to put them to work, and that they did nothave a chance of working on the job, (2) Teach's statements to Glass on Septem-ber 30 that he still wanted Glass and Hale to go to work if they could get "cleared"through the Union, and(3) the statements of Teach, the company president, andForeman Ritter to Glass the same day to the effect that they would be glad to have6 Cat hey LumberCo., 86 NLRB157, enfd. 185F. 2d 1021(C. A.5) ; Jay Company, Inc.,103 NLRB 1645, 1647, 1648. THE COLUMBUS SHOW CASE COMPANY219him and the other two carpenters work if they could "clear" with the Union so thatthe Union would not bring pressure on the Company, and that they did not knowhow they could go to work otherwise. I also find that the Union independently vio-lated Section 8 (b) (1) (A) of the Act by (1) Business Agent Echol's statementstoAdams and Young on September 29 that he would put them at the bottom ofa waiting list, that he would guarantee that they would not work on the Fedwayjob, or the next 2 or 3, or for several months, that if they tried to work on the Fed-way job, he would pull all the men off the job, and that if he knew they had enteredthe job site, he would have fined them for soliciting work, and (2) union represent-ative Perry's statements to Glass on September 30 that he would not work on theFedway job, and several others would be finished before he worked, that his namewould go to the bottom of a list of local union members, waiting for work, andthat if the Company put him to work, he would pull everyman offthe job.toIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the activities of the Company describedin sectionI, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices, Ishall recommend that they be ordered to cease and desist therefrom, and that theytake certain affirmative action designed to effectuate the policies of the Act.I have found that the Company has unlawfully discriminated against Glass, Adams,and Hale in regard to their hire and tenure of employment in violation of Section8 (a) (3) and (1) of the Act, and that the Union unlawfully caused the Companyto engage in such discrimination in violation of Section 8 (b) (2) and 8 (b) (1) (A)of the Act. I shall therefore recommend that the Company and the Union be ordered,jointly and severally, to make Glass, Adams, and Hale whole for any loss of pay eachmay have suffered as a result of the discrimination practiced against him, by paymentto him of a sum equal to the amount he would normally have earned as wages on theCompany's Corpus Christi Fedway operation from the date of the discriminationagainst him (September 29, 1952, for Adams, and September 30, 1952, for Glassand Hale) to the date when that project was completed, or the date when his serviceswould normally have been terminated on that operation, absent discrimination, if thatdate be earlier, less his net earnings during such period."Back pay shall be com-puted in accordance with Board policy set forth in F.W. Woolworth Company,90NLRB 289. As the Corpus Christi operation was completed on or about October14, 1952, the Company need not offer reinstatement to these men.However, as theUnion clearly indicated to them and the Company that it would prevent them andother out-of-town carpenters from working on the Fedway project and similar proj-ects in Corpus Christi in the future for the protection of local men on its waiting list,I shall recommend that the Union notify the Company, sending copies to the 3carpenters, that it has no objection to the future hiring and employment of the 3and any other persons by the Company on existing projects and any others theCompany may start within a reasonable time in the future, within the Union'sterritorial jurisdiction, including Corpus Christi.Cf. J. R.Cantrall Company, 96NLRB 786;United Mine Workers of America, District 2,96 NLRB 1389. I shallrecommend that the Company make available to the Board payroll and otherrecords to facilitate the computation of the amount of back pay due.The nature and variety of the unfair labor practices committed by the Respondentsindicate a general purpose to limit the lawful rights of employees and applicantsfor employment, and persuade me that such practices are potentially related to simi-lar unfair labor practices, the future commission of which may be reasonably antici-pated from Respondents' past course of conduct.The preventive purposes of theAct will be thwartedunlessthe Board's order is coextensive with the threat. I shalltherefore recommend that a broad cease and desist order issue against both Re-spondents.10 SeeMundet Cork Corporation,96 NLRB 1143, 1150;Bechtel Corporation,108 NLRB107011The extent of this period, in the light of the length of time worked by Glass, Adams,and Hale on the Wichita Falls job, and the amount of payroll on both jobs disclosed bythe record, effectively disposes of thede minimisargument raised by the Union. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Local 1423, United Brotherhood of Carpenters and Joiners of America, AFL,is a labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Millard L.Glass, James T. Adams, Jr., and Dewey D. Hale, thereby encouraging membership ina labor organization, the Company has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By the above discrimination and other conduct found above, thereby interfer-ing with, restraining, and coercing employees or applicants for employment in theexercise of rights guaranteed by Section 7 of the Act, the Company has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.By attempting to cause and causing the Company, an employer, to discriminateagainst Glass, Adams, and Hale aforesaid, in violation of Section 8 (a) (3) of theAct, the Union has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (b) (2) of the Act.5.By causing the Company to discriminate as aforesaid, and by other conductfound above, thereby restraining and coercing employees or applicants for employ-ment in the exercise of rights guaranteed by Section 7 of the Act, the Union hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]TEDRAZOOKAND BEVERLYRAZOOK,A CO-PARTNERSHIP, D/B/AVOGUECRAFTandINTERNATIONAL LADIES GARMENT WORKERS UNION,AFL.Case No. f1-CA-1681. January14,1955Decision and OrderOn April 15, 1954, Trial Examiner Maurice M. Miller issued hisIntermediate Report 1 in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices alleged in the complaint and recommending thatthey cease and desist therefrom and take certain affirmative remedialaction.Thereafter, following the Board's promulgation of its newjurisdictional policy, the General Counsel moved to dismiss the com-plaint on jurisdictional grounds.The Union filed objections theretowith a supporting statement.The Board has considered the juris-dictional issue in the case and finds merit in the General Counsel'smotion that the complaint be dismissed.Respondents are engaged in the manufacture of women's wearingapparel in the State of California.The record shows that Respond-ents receive from Relax-Slax, another California firm, materials which1 There are two Intermediate Reports.The first, dictated Into the record,was not con-sidered by the Board as an Intermediate Report for purposes of Section 102.45 of theBoard's Rules and Regulations.111 NLRB No. 32.